Citation Nr: 1140718	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  05-28 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active air service from October 1953 to September 1956.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

In connection with this appeal the Veteran testified at a hearing before a Veterans Law Judge at the RO in August 2006.  A transcript of the hearing is associated with the claims file. 

This case has previously been before the Board.  In September 2009, the Board denied the issues currently on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2010, the Court granted a joint motion of the parties and remanded the case to the Board for action consistent with the joint motion.    


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.

As noted above, the Veteran testified at a hearing before a Veterans Law Judge in August 2006.  However, the judge that presided over the hearing is no longer with the Board.  In March 2011, the Veteran was sent a letter asking him whether he would like the chance to appear before a current member of the Board before a decision is rendered with regard to his appeal.  In an April 2011 response, the Veteran requested that he be afforded a new hearing at the RO before a current member of the Board.  A review of the record shows that the Veteran has not been afforded the requested hearing. 

Because such hearings before the Board are scheduled by the RO, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704 (2011). 

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

The Veteran should be scheduled for the requested travel board hearing before the Board in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


